



 
EMPLOYMENT SEPARATION AGREEMENT AND RELEASE
 
This Employment Separation Agreement and Release (“Agreement”) is between Robert
Gumber (“Employee”) and Employee’s former employer, TechTeam Global, Inc.,
(“Employer”).
 
 
RECITALS
 
WHEREAS, Employer employed Employee as Corporate Vice President, Client Service
Management; and
 
WHEREAS, Employee was notified on March 18, 2010 that his employment will end
effective May 7, 2010; and
 
WHEREAS, the parties wish to enter into this Agreement reflecting their amicable
resolution of all matters in relation to the Employee’s termination of his
at-will employment with Employer, the payment of compensation not otherwise due
to Employee, and the waiver and release of any claims arising out of Employee’s
at-will employment;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained in this Agreement, Employee and Employer agree as follows:
 
Employee’s final day of employment will be May 7, 2010.  Employee received a
copy of this Agreement on April 16, 2010.
 
 
(a)
The consideration given by Employer for this Agreement shall be a one time lump
sum severance payment of $258,405 Dollars, minus applicable withholdings as
required by law. Employee acknowledges that the amount paid hereunder represents
a compromise of a disputed claim and therefore is in excess of any amounts
otherwise conclusively due to the Employee.  The lump sum will be paid by a
check made out to Robert Gumber and will be paid within seven (7) days after the
Effective Date of this Agreement.

 
 
(b)
On May 7, 2010, Employee will be issued nine thousand (9,000) of TechTeam common
stock.
       
(c)
The severance consideration as described in 2(a) above is in full accord and
satisfaction of any claims Employee has, may have, or may have had against the
Employer. This payment by Employer is more than Employee is otherwise entitled
to and is paid in consideration for Employee’s execution of this Agreement.
       
(d) 
Effective May 7, 2010, Employer will otherwise discontinue Employee’s current
compensation and benefits. Your health and dental insurance, if any, will
continue to the end of this month.

 
 

--------------------------------------------------------------------------------


 
 
 
(e)
Employer agrees not to contest Employee’s rights, if any, for unemployment
compensation.

 
 
(f)
Employer agrees to give Employee a neutral reference indicating only his dates
of service and position held.

 
 
In exchange for the consideration set forth in Paragraph 2, and except for the
compensation and terms set forth in this Agreement, Employee hereby releases,
waives, and discharges Employer, (“Employer” for purposes of this Paragraph
shall include the Employer’s current and former officers, directors, employees,
parents, partners, subsidiaries, divisions, employees, representatives,
attorneys, successors, agents, assigns, affiliates and related entities), from
any causes of action, claims, damages, attorney fees, or any other liabilities
or claims whatsoever, whether in law or in equity, known or unknown, that he
has, may have, or may have had against Employer. These waivers, releases, and
discharges constitute a general release, extinguish any claims, preclude any
litigation by Employee against Employer based on anything that occurred on or
before the date on which Employee signs this Agreement, and are effective to the
fullest extent permitted by law. This means that Employee gives up, to the
fullest extent permitted by law, any right to file any lawsuit or any complaint
with any government agency or court of law against Employer about anything
arising in the course of Employee’s employment or the termination of Employee’s
employment under any local, state or federal statute, ordinance or regulation,
including, but not limited to, the Age Discrimination in Employment Act, 29 USC
Sec. 621 et seq., the Executive Separation Policy, the 2006 Incentive Stock and
Awards Plan, and under the common law. Employee understands that the only claims
that Employee is not waiving and releasing are for the consideration that
Employee will receive under this Agreement and any claims that, as a matter of
law, cannot be released and waived, including any fully vested benefits under
Employer’s retirement plans and any other fully vested benefits to which
Employee would be entitled under Employer’s current benefit plans.
 
Employee does not waive claims, which arise after the Effective Date of this
Agreement.
 
Employee agrees to deliver to Employer all documents and materials of any nature
pertaining to his work with Employer and agrees not to remove from the premises
any Employer documents, materials, or copies of documents. Employee agrees not
to disclose any confidential information, including, but not limited to sales,
marketing, pricing, processes, designs, products, company performance, product
data, concepts or trade secrets obtained during the course of his employment.
Any disclosure of such information will be considered a breach of this
Agreement.
 
Employer has advised Employee in writing to consult with an attorney of
Employee’s choice ____ (initials), at Employee’s expense, before signing this
Agreement. Employee has been provided with a sufficient amount of time totaling
at least twenty one (21) days to consider the terms of this Agreement, and to
decide whether to accept it. Employee may voluntarily and knowingly sign, but is
not required to sign, this Agreement before the end of the twenty one (21) day
period. Employer will then be able to expedite the processing of the
consideration set forth in the Agreement. Employee and Employer agree that
Employer has made no promises, inducements, representations, or threats in order
to cause Employee to sign this Agreement before the end of the twenty one (21)
day period. If Employee voluntarily and knowingly signs this Agreement before
the end of the twenty one (21) day period, the mandatory seven (7) day
revocation period under paragraph 10 will start on the date that Employee signs
this Agreement. If Employee has not accepted this agreement by May 7, 2010, this
Agreement shall be null and void and of no force or effect.
 
2

--------------------------------------------------------------------------------


 
Employee agrees not to disclose the terms of this Agreement to any third party,
except as required by law or as necessary for the purposes of receiving counsel
from his attorneys or accountants.  If he makes such disclosure, Employee agrees
to inform such individuals that they are bound by this paragraph.
 
This Agreement shall not be construed as an admission of any wrongdoing by
either Employee or Employer.
 
This Agreement, including Intellectual Property Assignment, Non-Solicitation,
and Confidentiality Agreement previously signed, constitutes the entire
agreement between Employee and Employer and supersedes all prior agreements,
negotiations, and discussions between the parties with respect to the subject
matter contained herein. There are no other agreements modifying its terms. Any
modification to this Agreement must be made in writing and signed by Employee
and a duly authorized representative of Employer and must specifically refer to
and expressly change this Agreement.
 
This Agreement is binding on and shall inure to the benefits of the parties
their heirs, officers, directors, employees, representatives, shareholders,
successors, and assigns.
 
Employee has been advised and acknowledges that he is entitled to revoke this
Agreement within seven (7) days after signing it, and that the Agreement shall
not become effective or enforceable until this revocation period has expired
(“Effective Date”). A revocation must be in writing and either postmarked and
addressed to Employer or hand delivered to Employer within seven (7) days after
Employee signed this Agreement. Employee agrees that if a revocation is made by
mail, a mailing by certified mail, return receipt requested, is recommended to
show proof of mailing.
 
Employee has had a full and fair opportunity to discuss all aspects of this
Agreement with Employee’s attorney, if Employee chose to do that. Employee has
carefully read this Agreement, understands it, and is entering it voluntarily
and knowingly, which means no one is forcing or pressuring Employee to sign it.
 
If any provision of this Agreement is ruled to be invalid, unenforceable, or
illegal, Employer and Employee agree that the rest of this Agreement will remain
enforceable and that the Agreement will be construed as if it never contained
the invalid, unenforceable, or illegal provision.
 
The laws of the State of Michigan govern the interpretation, construction, and
application of this Agreement, except if applicable federal law provides
differently.


 
TechTeam Global, Inc.
 
Robert Gumber, an individual
           
By:
/s/ Heidi K. Hagle
 
/s/ Robert Gumber
Its:
Vice President, Human Resources
 
Date:
May 3, 2010
Date:
May 3, 2010
     


 
3

--------------------------------------------------------------------------------


 
 
 